DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herrmann et al. (US PAP 2016/0113617 A1).
           With respect to claim 1, Herrmann et al. teach a method (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095; claims 1 and 6) for calibrating a counting response of a photon counting detector (PCD) (see paragraphs 0027 and 0095), and for correcting for beam hardening (see paragraphs 0011 and 0086-0092), in a photon counting computed tomography (CT) system (see paragraphs 0027 and 0095), the method comprising: 

    PNG
    media_image1.png
    444
    501
    media_image1.png
    Greyscale
performing a plurality of low flux scans comprising an air scan (paragraphs 0009, 0034, 0062, 0006-0071, 0073-0078 and scans using a plurality of slabs of different materials (paragraphs 0006, 0015, 0019, 0057, 0062 and 0083) at an initial current intensity and at plural tube voltage settings of an X-ray tube (paragraphs 0046 and 0050), for each scan, to obtain counts for each energy bin; estimating calibration parameters based on the counts (paragraphs 0080-0084, 0090, 0091, 0091); calculating beam hardening correction terms (paragraphs 0086-0090 and 0092) in object/patient scans based on the estimated calibration parameters (paragraphs 0080-0084, 0090, 0091, 0091; claims 1, 6, 12 and 13); and generating a corrected counting image using the beam hardening correction terms (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095; claims 1 and 6).
          With respect to claim 8, Herrmann et al. teach the method according to claim 1 (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095), wherein the calibration is performed pixel by pixel.
          With respect to claim 12, Herrmann et al. teach the method according to claim 1 (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095), wherein calibration scans at the plural tube voltage settings are conducted with respective bowtie/filter configurations and the tables are generated for each configuration used in the object scans (paragraphs 0006, 0015, 0019, 0057, 0062 and 0083).

Allowable Subject Matter

Claims 2-7, 9-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 2-4, the most relevant prior art, Herrmann et al. (US PAP 2016/0113617 A1) teaches the method according to the claim 1 (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095), wherein the calculating beam hardening correction terms comprises: estimating water equivalent path lengths from a sinogram based on projection measurement and calculating first beam hardening correction terms based on the estimated calibration parameters for each view and each detector channel as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           With respect to claims 5, 7, 9-11 and 13, the most relevant prior art, Herrmann et al. (US PAP 2016/0113617 A1) teaches the method according to the claim 1 (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095), wherein the estimating the calibration parameters comprises: estimating first parameters, which are dependent on energy, based on the counts; estimating second parameters which are dependent on total counts of all energy bins, based on the first parameters; and repeating, using each of the plurality of slabs, the steps of estimating first and second parameters for different current intensities other than the initial current intensity and at the same tube voltage to obtain the second parameters, respectively, for the different current intensities, to generate tables of the estimated first parameters and second parameters as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
          With respect to claims 6 and 14, the most relevant prior art, Herrmann et al. (US PAP 2016/0113617 A1) teaches the method according to claim 1 (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095), further comprising repeating the calculating beam hardening correction terms in object/patient scans based on the estimated calibration parameters using an iterative beam hardening correction of an initial uncorrected sinogram from the object/patient scans until an image quality of the corrected counted image exceeds the predetermined threshold as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
          With respect to claims 15-18, the most relevant prior art, Herrmann et al. (US PAP 2016/0113617 A1) teaches the method according to the claim 1 (see abstract; Fig. 1; paragraphs 0004-0011, 0015-0017, 0027, 0034, 0057, 0062, 0067-0071, 0073, 0076, 0078, 0084-0090 and 0092-0095), wherein the estimating calibration parameters based on the counts comprises: estimating first parameters, which are dependent on energy, based on the counts; repeating, using each of the plurality of slabs, the step of performing a plurality of low flux scans for different current intensities other than the initial current intensity and at the same tube voltage, to obtain a universal table of estimated second parameters which are dependent to total counts of all energy bins based on the first parameters, in the entire current intensity range as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tkaczyk et al. (US PAP 2006/0109949 A1; see paragraphs 0005, 0013-0018, 0046, 0050, 0054, 0078-0081 and 0087) and Walter et al. (US PAP 2007/0189443 A1; see paragraphs 0012, 0037-0047 and 0051) teach for the systems and methods for calibrating a counting response of a photon counting detector (PCD), and for correcting for beam hardening, in a photon counting computed tomography (CT) system.
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   October 24, 2022